*845Opinión concurrente emitida por el
Juez Asociado Señor Corrada Del Río,
a la cual se unen los Jueces Asociados Señores Rebollo López y Hernández Denton.

Un tribunal que carece de jurisdicción sólo tiene jurisdicción para señalar que no la tiene.

Reiteramos hoy el principio de que un recurso apelativo de término jurisdiccional tiene que presentarse en su tota-lidad —incluido un apéndice completo— dentro de dicho término. De lo contrario, al carecer de jurisdicción, los tribunales apelativos no entrarán en los méritos de la controversia.
r-H
El Sr. Alejandro Torres García incoó demanda en cobro de dinero contra la Sra. Ana Toledo López (en adelante la demandada, aquí apelante). En esencia, el señor Torres García adujo que la demandada le adeudaba una suma en concepto de balances pendientes de pago, debido a la cons-trucción de un edificio y a los cambios de órdenes durante la construcción.
Por otra parte, la demandada contestó y, a su vez, reconvino. En esencia, alegó que el edificio adolecía de vi-cios de construcción, que se usaron materiales de inferior calidad a lo pactado, que sufrió pérdida de dinero en con-cepto de rentas dejadas de percibir, y que no era responsa-ble de los cambios de órdenes.
*846Así las cosas, el Tribunal de Primera Instancia senten-ció a la demandada al pago de los balances pendientes. Por otro lado, condenó al señor Torres García a cubrir el costo de las reparaciones necesarias para arreglar unos defectos y para lograr que el edificio cumpliese con los códigos reglamentarios.
Tras varios trámites procesales,(1) inconforme con dicha sentencia, el 1ro de octubre de 1997, la demandada pre-sentó recurso de apelación ante el Tribunal de Circuito de Apelaciones (en adelante el T.C.A.). Luego de varias pró-rrogas para someter la exposición estipulada de la prueba y de su presentación, el 16 de abril de 1999, el T.C.A. motu proprio desestimó el recurso presentado por falta de juris-dicción al amparo de la Regla 54.4 de Procedimiento Civil, 32 L.P.R.A. Ap. III,(2) y de la Regla 16(E)(1) del Reglamento del T.C.A., 4 L.P.R.A. Ap. XXII-A.(3) Ello, debido a que no se incluyeron en el apéndice del recurso algunos documentos, a saber: (1) la demanda; (2) la contestación a la demanda; (3) la reconvención, y (4) la contestación a la recon-vención.(4)
Oportunamente, el 30 de abril de 1999, la demandada sometió una moción de reconsideración. Fundó su conten-*847ción en que otros paneles del T.C.A., ante la misma situa-ción, habían entrado a considerar los méritos de las contro-versias presentadas.(5) El 20 de mayo de 1999 el T.C.A. declaró no ha lugar la moción de reconsideración.
Ante esta situación, la demandada recurrió ante nos mediante un recurso de apelación, al amparo de la Regla 18(b)(1) de nuestro Reglamento, 4 L.RR.A. Ap. XXI-A.(6) Adujo como error:
Erró el Panel de Arecibo Utuado del Honorable Tribunal de Circuito de Apelaciones al desestimar con perjuicio la apelación de epígrafe sustentándose en la teoría de que carece de juris-dicción po[rq]ue el apelante no incluyó en su apéndice copia de la demanda y contestación en acorde con la Regla 16(E)(1) de su reglamento cuando otros paneles bajo los mismos hechos han resuelto que dicha deficiencia no es jurisdiccional. Escrito de Apelación, pág. 4.
En síntesis, alegó que la “interpretación desigual del mismo reglamento tiene como resultado la aplicación des-igual de casos similares: algunos se desestiman con perjui-cio por alegada falta de jurisdicción, mientras que en otros *848se aborda su aspecto sustantivo reconocible y se resuelve en los méritos”. Escrito de Apelación, pág. 7. Por lo cual, para acreditar el cumplimiento con los requisitos del re-curso de apelación establecidos en la Regla 18 de nuestro Reglamento, 4 L.P.R.A. Ap. XXI-A, la demandada presentó varios casos de diferentes paneles del T.C.A., en los cuales el panel correspondiente entró en los méritos a pesar de no incluirse los documentos necesarios. Veamos.
En Serrano Hernández v. Departamento de Justicia, KLAN-9800497, el Panel del Circuito Regional VII de Carolina-Fajardo, en vez de desestimar la apelación porque el apelante no incluyó las alegaciones de la demanda, con-firmó una sentencia del tribunal de instancia luego de pa-sar juicio sobre los méritos de la controversia. En la sen-tencia, el Panel indicó: “[n]o hacemos referencia a las alegaciones de la demanda por razón de que el apelante no las incluyó en el Apéndice, según lo requiere la Regla 16(E)(1)(a) del Reglamento, supra”. (Escolio omitido.) Escrito de Apelación, Apéndice, pág. 134. Sobre el particular, en el escolio omitido, el Panel expresó:
Entendemos que se trata de un incumplimiento craso de un requisito importante del proceso y que[,] por lo tanto [,] podría considerarse como razón suficiente para desestimar el recurso conforme a la Regla 83 del Reglamento, supra. No obstante, atendida la naturaleza del asunto preferimos abordar su as-pecto sustantivo reconocible. (Énfasis suplido.) Escrito de Ape-lación, supra, esc. 2.
Mientras que en Rivera Román v. Industrias Avícolas, KLAN-9700471, el Panel del Circuito Regional V de Ponce-Aibonito, en el escolio núm. 1, expresó:
La querellada no presentó en el apéndice de su recurso la querella incoada en su contra ni su contestación a la misma, omisión que constituye incumplimiento con la Regla 16 E (1) del Reglamento de este Foro en vigor desde el 1 de mayo de 1996. Debido a dicho incumplimiento, debemos aceptar la per-cepción del tribunal en cuanto a los términos en que fue redac-*849tada la querella y la contestación. (Énfasis nuestro.) Escrito de Apelación, supra, pág. 140 esc. 1.
Por otra parte, el Panel del Circuito Regional II de Bayamón, en Ramos Sierra v. Municipio de Guaynabo, KLAN-9800910, resolvió los méritos de la controversia sin tomar en consideración que los apelantes habían incum-plido con el reglamento. No obstante, en el último párrafo de la sentencia, justo antes de la parte dispositiva, el Panel manifestó:
... y como una coletilla, no podemos dejar de mencionar la obligación impuesta a los apelantes por la Regla 16(E)(1) del Reglamento del Tribunal de Circuito de Apelaciones, 4 L.P.R.A. Ap. XXII-A, R. 16 (Supl. 1998), en el sentido de que se debe incluir copia de todas las alegaciones responsivas en el apén-dice del escrito de apelación. En el caso de autos, no se incluyó como parte del apéndice copia de las contestaciones a la de-manda presentadas por el Comisionado y el Municipio. (Énfasis suplido.) Escrito de Apelación, supra, pág. 157.
Además, la demandada incluyó varios casos, también resueltos por el T.C.A., en los cuales se obviaron requisitos similares. Sin embargo, dichos casos, con excepción de uno, llegaron a la consideración del T.C.A. mediante recurso de certiorari. (7)
El 27 de agosto de 1999 acogimos el presente recurso de apelación. Por lo que, con el beneficio de la comparecencia de las partes, estamos en posición de resolver.
*850rH I — I
La controversia ante nos se reduce a lo siguiente: ¿priva de jurisdicción a un tribunal la presentación de un recurso de apelación con un apéndice incompleto?
De entrada, es menester resaltar que nuestro ordena-miento jurídico es uno de carácter rogado. Rodríguez Cruz v. Padilla Ayala, 125 D.P.R. 486, 511 (1990). Es decir, las partes que solicitan el remedio tienen que poner a los tribunales en condiciones para resolver las controversias. Pé-rez, Ex parte v. Depto. de la Familia, 147 D.P.R. 556 (1999). Lo antes expresado conlleva “la presentación oportuna de los diferentes recursos de apelación, certiorari o revisión”. (Énfasis en el original suprimido y énfasis suplido.) Pérez, Ex parte v. Depto. de la Familia, supra, pág. 569.(8) Ante lo cual, es esencial que éstos se perfeccionen conforme a la ley y a los correspondientes reglamentos. Pérez, Ex parte v. Depto. de la Familia, supra, pág. 569.(9)
Cabe señalar que, contrario a los recursos discreciona-les, ante un recurso de apelación, el T.C.A. tiene la obliga-ción de atenderlo y resolverlo en los méritos “de forma fun-damentada” siempre y cuando tenga jurisdicción y se cumplan los requisitos para el perfeccionamiento del recurso. Esquilín v. Alcalde Mun. de Carolina, 150 D.P.R. 204 (2000); Soc. de Gananciales v. García Robles, 142 D.P.R. 241 (1997). Véase, también, Feliberty v. Soc. de Gananciales, 147 D.P.R. 834 (1999).
Un recurso de apelación contra una sentencia civil dic-tada por el Tribunal de Primera Instancia tiene que ser presentado ante el T.C.A. dentro del término jurisdiccional *851de treinta (30) días computados a partir del archivo en autos de copia de la notificación de la sentencia. Regla 53.1(c) de Procedimiento Civil, 32 L.P.R.A. Ap. III; Regla 13(A) del Reglamento del T.C.A., 4 L.P.R.A. Ap. XXII-A. Dicho recurso tiene que venir acompañado de un apéndice. Regla 54.4 de Procedimiento Civil, supra; Regla 16(E) del Reglamento del T.C.A., 4 L.P.R.A. Ap. XXII-A.
Referente a la importancia del apéndice en las apelacio-nes civiles, recientemente señalamos que “el Reglamento visualiza el apéndice como la recopilación documental (co-pia literal), de los escritos acumulados durante el trámite en el Tribunal de Primera Instancia, esto es una copia sus-titutiva de los autos originales”. Codesi, Inc. v. Mun. de Canóvanas, 150 D.P.R. 586, 588 (2000). Por último, expre-samos que “[s]u importancia es tal, que mediante éste el Tribunal de Circuito oportunamente adjudica la apelación”. íd., págs. 588-589.
Conforme a la Regla 54.4 de Procedimiento Civil, supra, y a la Regla 16(E) del Reglamento del T.C.A., supra, dicho apéndice tiene que incluir, entre otras cosas, todas las ale-gaciones de las partes.(10) Por lo que, para que el T.C.A. pueda cumplir cabalmente con su función adjudicativa, el apéndice en su totalidad —como parte integral del recurso de apelación— tiene que ser presentado dentro del término jurisdiccional de treinta (30) días. Codesi, Inc. v. Mun. de Canóvanas, supra. Véase Mfrs. H. Leasing v. Carib. Tubular Corp., 115 D.P.R. 428 (1984).(11)
Ahora bien, a diferencia de un término de cumplimiento estricto, un “término jurisdiccional es fatal, improrrogable e insubsanable, rasgos que explican por qué no puede acor-tarse, como tampoco es susceptible de extenderse”. (Enfa-sis en el original.)Martínez, Inc. v. Abijoe Realty Corp., 151 *852D.P.R. 1, 7 (2000).(12) Los tribunales no pueden ser flexibles en el perfeccionamiento de los recursos si el término es jurisdiccional. Soc. de Gananciales v. García Robles, supra, pág. 259. A pesar del principio cardinal de que los tribuna-les, en lo posible, atiendan los méritos de la controversia, de no completarse el trámite dentro del término jurisdic-cional, los tribunales carecen de jurisdicción [sobre la materia] para entrar en los méritos. Ghigliotti v. A.S.A., 149 D.P.R. 902 (1999); Pueblo en interés menor J.M.R., 147 D.P.R. 65 (1998). Véase, también, R. Hernández Colón, Práctica Jurídica de Puerto Rico: Derecho Procesal Civil, San Juan, Ed. Michie de P.R., 1997, Sec. 1804, pág. 155.
Por otra parte, un término de cumplimiento estricto puede ser prorrogado. No obstante, los tribunales sólo tie-nen discreción para extender el plazo si existe y se demues-tra justa causa para el incumplimiento. Córdova v. Larín, 151 D.P.R. 192 (2000); Rojas v. Axtmayer Ent., Inc., 150 D.P.R. 560 (2000). Sin embargo, ello no implica que un tér-mino de cumplimiento estricto sea carta blanca para que deliberada e injustificadamente se incumpla con él.(13)
De lo antes expresado, es claro que uno de los requisitos para que un recurso de apelación se entienda perfeccio-nado es que tiene que ser presentado dentro del término jurisdiccional de treinta (30) días a partir del archivo en autos de copia de la notificación de la sentencia. Dicho re-curso de apelación tiene que ser acompañado de un apén-dice completo —es decir, que incluya los documentos re-queridos por las Reglas de Procedimiento Civil y los reglamentos correspondientes — .
*853De presentarse un recurso de apelación con un apéndice incompleto y no subsanarse dicha falta dentro del término jurisdiccional, el tribunal no tiene jurisdicción sobre la ma-teria por no haberse perfeccionado en tiempo. Un tribunal que carece de jurisdicción sólo tiene jurisdicción para seña-lar que no la tiene. Rodríguez v. Syntex P.R., Inc., 148 D.P.R. 604 (1999); Pagán v. Alcalde Mun. de Cataño, 143 D.P.R. 314 (1997); González Santos v. Bourns P.R., Inc., 125 D.P.R. 48, 63 (1989). Esto es así porque un tribunal no tiene “discreción para asumir jurisdicción donde no la hay”. (Énfasis suplido.) López v. J. Gus Lallande, 144 D.P.R. 774, 792 (1998). Véanse, también, Aponte v. Policía de P.R., 142 D.P.R. 75 (1996); Martínez v. Junta de Planificación, 109 D.P.R. 839, 842 (1980).
La Regla 53.1 de Procedimiento Civil, en su inciso (Z), 32 L.P.R.A. Ap. III, dispone que un tribunal apelativo puede, motu proprio o a solicitud de parte, desestimar un recurso por cualquiera de las siguientes razones, a saber: (1) que el tribunal apelativo carezca de jurisdicción; (2) que el re-curso no se haya perfeccionado conforme a la ley y reglas aplicables; (3) que el recurso no haya “sido proseguido con la debida diligencia[;]” (id.) o, (4) que el recurso es uno “cla-ramente frívolo” o se haya presentado con el propósito de dilatar los procedimientos.(14)
H-H
En el caso ante nos, la demandada reconoce que no in-cluyó copia de la demanda, así como de la correspondiente contestación, en el apéndice del recurso de apelación. Como agravante de la situación, transcurrió el plazo sin que la demandada subsanara dicho defecto. Ante lo cual, el T.C.A. actuó correctamente al desestimar el recurso ya que al no perfeccionarse el recurso dentro del término jurisdiccional, *854conforme a las Reglas de Procedimiento Civil, y al Regla-mento del T.C.A., no tenía jurisdicción para atenderlo. La presentación de un recurso de apelación tiene que llevarse a cabo dentro del término jurisdiccional. Esto incluye la pre-sentación conjunta de un apéndice con todos los documen-tos requeridos por las reglas y reglamentos correspondientes. De incumplirse con lo aquí dispuesto, el tribunal carece de jurisdicción, a menos que el apelante subsane el defecto dentro del término jurisdiccional.
De otra parte, no nos persuade el argumento de la de-mandada —de que el defecto quedó subsanado al incluir la parte contraria, en el apéndice de su escrito de oposición a la apelación, copia de la contestación a la demanda y re-convención, y al presentar el Informe sobre Conferencia con Antelación a Juicio— ya que corresponde a la parte que solicita la intervención de un tribunal apelativo ponerlo en condiciones de atender las controversias ante sí. El mero hecho de que los documentos necesarios consten en otro escrito no corrige ni restablece la jurisdicción. No se puede dejar el perfeccionamiento de un recurso a la eventualidad de que la parte opositora presente un escrito de oposición, si es que lo presenta.
Ciertamente, entendemos que, debido al volumen signi-ficativo de casos presentados, la Secretaria del T.C.A., al velar que los escritos presentados cumplan con las disposi-ciones reglamentarias, y notificar cualquier inobservancia de éstas —Regla 5(B) del Reglamento del T.C.A., 4 L.P.R.A. Ap. XXII-A — , no advierta algún incumplimiento al mo-mento de la presentación. No obstante, no hay razón justi-ficada para que el T.C.A. note un claro incumplimiento con su propio reglamento, luego de transcurrir más de diecio-cho (18) meses y la presentación de varias mociones y la exposición estipulada de la prueba.
Por lo que a pesar de desestimar correctamente el re-curso, el T.C.A. actuó con una dejadez, al incurrir en una demora irrazonable y no percatarse del craso incumpli-*855miento con su reglamento, contraria a los mejores fines de la justicia. El T.C.A. debió revisar, oportunamente, el re-curso presentado, a los fines de velar por su jurisdicción. Pueblo en interés menor J.M.R., supra, pág. 279; Soc. de Gananciales v. A.F.F., 108 D.P.R. 644, 645 (1979). Esto es así ya que, por ser privilegiadas, las cuestiones jurisdiccio-nales deben ser resueltas “con preferencia a cualesquiera otras”. Arriaga v. F.S.E., 145 D.P.R. 122, 127 (1998); Pagán v. Alcalde Mun. de Cataño, supra; Autoridad Sobre Hogares v. Sagastivelza, 71 D.P.R. 436, 439 (1950).
En vista de lo anterior, concurrimos con la sentencia confirmatoria del dictamen del Tribunal de Circuito de Apelaciones, el cual desestimó el recurso de apelación pre-sentado por la señora Toledo López por carecer de jurisdicción.
— O —

 La demandada presentó moción para solicitar determinaciones adicionales de hechos, la cual fue acogida parcialmente. Así también, dentro del término esta-blecido, sometió moción de reconsideración. Posteriormente, dicha moción fue denegada.


 La Regla 54.4 de Procedimiento Civil, 32 L.P.R.A. Ap. III, dispone lo si-guiente:
“(a) Todo escrito de apelación y toda solicitud de certiorari incluirá un apéndice. Ese apéndice, junto al apéndice del alegato de la parte apelada o recurrida, será el legajo en apelación o certiorari ante el Tribunal de Circuito de Apelaciones, salvo que el tribunal ordene que se prescinda de éste y se eleve el expediente original.
“(b) Los siguientes documentos formarán parte del apéndice del escrito inicial de apelación o certiorari'.
“(.1) [Qct demanda y la contestación ....” (Enfasis suplido.)


 La Regla 16(E)(1)(a) del Reglamento del Tribunal del Circuito de Apelaciones, 4 L.P.R.A. Ap. XXII-A, prescribe que el apéndice del escrito de apelación incluirá una copia literal de:
“(a) |l]as alegaciones de las partes, a saber, la demanda principal, las demandas de coparte o de tercero y la reconvención, y sus respectivas contestaciones ....”


 La sentencia fue notificada el 21 de abril de 1999.


 El Panel del Circuito Regional III de Arecibo y Utuado atendió el recurso desestimado.


 La Regla 18(b)(1) del Reglamento de este Tribunal, 4 L.P.R.A. Ap. XXI-A, dispone:
“(b) Conflicto entre decisiones previas del Tribunal de Circuito de Apelaciones.—
“(1) Además de lo requerido en la Regla 17 de este [alpéndice, cuando el apelante plantee en su escrito de apelación la existencia de un conflicto sustancial entre decisiones previas del Tribunal de Circuito de Apelaciones, deberá incorporar a su escrito un resumen de los hechos y de los fundamentos de las decisiones que alega están en conflicto. Además, deberá establecer en forma clara y concisa la semejanza entre el caso apelado y el caso, o los casos, que alega están en conflicto, y especificar en qué consiste el mismo. También deberá incluir en el apéndice de su escrito copia de las decisiones previas del Tribunal de Circuito de Apelaciones que alega están en conflicto.” (Énfasis en el original.)
A través de dicha regla, aplicamos lo dispuesto por el Art. 3.002(c) de la Ley de la Judicatura de Puerto Rico de 1994, según enmendada, 4 L.P.R.A. sec. 22i(c), que establece que:
“[e]l Tribunal Supremo o cada una de sus Salas conocerán de los siguientes asuntos:
“(c) [m]ediante recurso de apelación, cuando se plantee la existencia de un con-flicto entre sentencias del Tribunal de Circuito de Apelaciones en casos civiles ape-lados ante ese tribunal.”


 Cabe señalar que el caso Capó Bristol y otros v. Torres Santiago y otros, KLAN-9801388, advertido por la demandada, fiie desestimado originalmente me-diante resolución por: (1) no surgir del escrito de apelación el envío de la notificación al abogado de la parte opositora; (2) no incluir la contestación a la demanda, y (3) no hacer el señalamiento breve y conciso de los errores alegados.
Así las cosas, la abogada del apelante presentó reconsideración aduciendo, entre otras cosas, que el término era de cumplimiento estricto y que, por inadvertencia, utilizó el Reglamento de 1995. Ante lo cual, el Tribunal de Circuito de Apelaciones (en adelante T.C.A.) acogió la reconsideración y, mediante resolución, dejó sin efecto la resolución anterior y dispuso la reinstalación del recurso.


 Respecto a un recurso de certiorari, en Maldonado v. Pichardo, 104 D.P.R. 778, 783 (1976), indicamos que el peticionario no nos había puesto en condiciones de entrar en los méritos ya que “[n]o acompañ[ó] con su petición ni una sola de las alegaciones que tuvo ante sí el tribunal a quo


 La Regla 52.1 de Procedimiento Civil, 32 L.P.R.A. Ap. III, preceptúa que “[t]odo procedimiento de apelación, certiorari y certificación se tramitará de acuerdo con la ley apbcable, estas reglas y las reglas que adopte el Tribunal Supremo de Puerto Rico”. (Énfasis en el original.)


 Véase la Regla 5.1 de Procedimiento Civil, 32 L.P.R.A. Ap. III.


 Allí, respecto al antiguo recurso de revisión, expresamos que el mismo “sólo estuvo completo al incluirse el apéndice requerido por el Reglamento ...”. Mfrs. H. Leasing v. Carib. Tubular Corp., 115 D.P.R. 428, 430 (1984).


 Los términos jurisdiccionales o fatales se denominan así “porque transcu-rren inexorablemente, no importa las consecuencias procesales que su expiración prorrogue.” R. Hernández Colón, Práctica jurídica de Puerto Rico: derecho procesal civil, San Juan, Ed. Michie de P.R., 1997, Sec. 1804, pág. 154.


 Hemos señalado que las reglas concernientes a los recursos que han de presentarse ante los tribunales apelativos “deben observarse rigurosamente” ya que no queda a la voluntad de los abogados el decidir qué reglas seguir y cuándo. Rojas v. Axtmayer Ent., Inc., 150 D.P.R. 560 (2000); Arriaga v. F.S.E., 145 D.P.R. 122 (1998).


 La Regla 83 del Reglamento del T.C.A., 4 L.P.R.A. Ap. XXII-A, contiene un lenguaje similar.